Name: 2006/892/EC: Commission Decision of 5 December 2006 amending Decisions 2006/7/EC, 2006/265/EC and 2006/533/EC as regards an extension of their period of application (notified under document number C(2006) 5860) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  health;  agricultural policy;  international trade
 Date Published: 2007-06-05; 2006-12-08

 8.12.2006 EN Official Journal of the European Union L 343/99 COMMISSION DECISION of 5 December 2006 amending Decisions 2006/7/EC, 2006/265/EC and 2006/533/EC as regards an extension of their period of application (notified under document number C(2006) 5860) (Text with EEA relevance) (2006/892/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Following the outbreak of avian influenza, caused by a highly pathogenic H5N1 virus strain, in southeastern Asia starting in December 2003, the Commission adopted several protection measures in relation to avian influenza. Those measures included, in particular, Commission Decision 2006/7/EC of 9 January 2006 concerning certain protection measures in relation to the import of feathers from certain third countries (3), Commission Decision 2006/265/EC of 31 March 2006 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Switzerland (4) and Commission Decision 2006/533/EC of 28 July 2006 concerning certain temporary protection measures in relation to highly pathogenic avian influenza in Croatia (5). (2) Since the adoption of Decision 2006/7/EC, the Commission has been revising the existing permanent Community measures concerning imports of feathers, in particular the relevant provisions concerning import requirements for untreated feathers laid down in Chapter VIII of Annex VIII to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (6). That legislative procedure however has not been completed. (3) Decisions 2006/7/EC, 2006/265/EC and 2006/533/EC apply until 31 December 2006. However, as outbreaks of the Asian lineage of the avian influenza virus still occur in third countries and the threat to the Community has therefore not diminished, it is appropriate to prolong the application of those Decisions until 30 June 2007. (4) Commission Decisions 2006/115/EC (7) and 2006/135/EC (8) have been repealed and replaced by Commission Decisions 2006/563/EC (9) and 2006/415/EC (10). Croatia and Switzerland have informed the Commission that the competent authorities of those countries are now applying protection measures that are equivalent to those applied by the competent authorities of the Member States, as provided in Decisions 2006/563/EC and 2006/415/EC. The references in the Annexes to Decisions 2006/265/EC and 2006/533/EC should therefore be updated. (5) Decisions 2006/7/EC, 2006/265/EC and 2006/533/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 2006/7/EC, the date 31 December 2006 is replaced by 30 June 2007. Article 2 Decision 2006/265/EC is amended as follows: 1. In Article 3 the date 31 December 2006 is replaced by 30 June 2007. 2. The Annex is replaced by Annex I to this Decision. Article 3 Decision 2006/533/EC is amended as follows: 1. In Article 5 the date 31 December 2006 is replaced by 30 June 2007. 2. The Annex is replaced by Annex II to this Decision. Article 4 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 5 This Decision is addressed to the Member States. Done at Brussels, 5 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1); corrected by OJ L 191, 28.5.2004, p. 1. (3) OJ L 5, 10.1.2006, p. 17. Decision as last amended by Decision 2006/521/EC (OJ L 205, 27.7.2006, p. 26). (4) OJ L 95, 4.4.2006, p. 9. Decision as amended by Decision 2006/405/EC (OJ L 158, 10.6.2006, p. 14). (5) OJ L 212, 2.8.2006, p. 19. (6) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 208/2006 (OJ L 36, 8.2.2006, p. 25). (7) OJ L 48, 18.2.2006, p. 28. Decision as amended by Decision 2006/277/EC (OJ L 103, 12.4.2006, p. 29). (8) OJ L 52, 23.2.2006, p. 41. Decision as last amended by Decision 2006/384/EC (OJ L 148, 2.6.2006, p. 53). (9) OJ L 222, 15.8.2006, p. 11. (10) OJ L 164, 16.6.2006, p. 51. Decision as amended by Decision 2006/506/EC (OJ L 199, 21.7.2006, p. 36). ANNEX I ANNEX Part of the territory of Switzerland referred to in Article 1(1) ISO country code Name of country Part of territory CH Switzerland In Switzerland: all areas of the territory of Switzerland for which the authorities of Switzerland have formally applied equivalent restrictions to those laid down in Commission Decisions 2006/415/EC and 2006/563/EC. ANNEX II ANNEX Part of the territory of Croatia referred to in Article 1 ISO country code Name of country Part of territory HR Croatia In Croatia: all areas of the territory of Croatia for which the competent authorities of Croatia formally apply protection measures that are equivalent to those laid down in Commission Decision 2006/563/EC.